Name: Decision of the EEA Joint Committee No 97/97 of 28 November 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  technology and technical regulations;  environmental policy;  European construction;  health
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/53 DECISION OF THE EEA JOINT COMMITTEE No 97/97 of 28 November 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 28/97 (1); Whereas Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (2) is to be incorporated into the Agreement; Whereas Council Directive 96/82/EC repeals, with effect from the date 24 months after its entry into force, Council Directive 82/501/EEC of 24 June 1982 on the major-accident hazards of certain industrial activities (3) which is incorporated in and which is to be deleted from the Agreement with effect from the same date, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 23 (Council Directive 82/501/EEC) in Annex XX to the Agreement: 23a. 396 L 0082: Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (OJ L 10, 14.1.1997, p. 13). Article 2 The text of point 23 (Directive 82/501/EEC) shall be deleted with effect from 3 February 1999. Article 3 The texts of Directive 96/82/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 242, 4. 9. 1997, p. 77. (2) OJ L 10, 14. 1. 1997, p. 13. (3) OJ L 230, 5. 8. 1982, p. 1.